410 F.2d 1375
UNITED STATES of America, Appellee,v.Thermon GANTT, a/k/a Gizmo Gantt, Appellant.
No. 12967.
United States Court of Appeals Fourth Circuit.
Submitted June 9, 1969.Decided June 12, 1969.

Kermit S. King, Columbia, S.C.  (Court-appointed counsel) on brief for appellant.
Klyde Robinson, U.S. Atty., and William B. Long, Jr., Asst. U.S. Atty., on brief, for appellee.
Before SOBELOFF, BOREMAN and CRAVEN, Circuit Judges.
PER CURIAM:


1
Examination of the issues raised by appellant in his brief reveals no error on the part of the District Court-- indeed the appeal is plainly frivolous.  The challenged conviction of bank robbery in violation of 18 U.S.C. 2113(a) is accordingly


2
Affirmed.